[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: APPLICATION FOR STAY OF EXECUTION
On July 25, 1991, the court held a hearing on the plaintiff's Application for Stay of Execution dated July 22, 1991. Counsel for the plaintiff and the defendant were present, as was the attorney for the minor child. Brief comments were also offered by the Family Relation's Officer.
In dissolving the temporary injunction on July 1, 1991, the court as pointed out in the defendant's brief, was restoring the status quo, that is, it was permitting the minor children to continue to live with the defendant as the sole custodian.
The court also determined that the defendant's proposed move was for good and valid reasons as much testimony was elicited on her inability to obtain employment in this area.
It was also represented to the court at the July 1, 1991 hearing that the older child would continue in private school in Connecticut for the Fall term commencing in September 1991.
The court has weighed the equities in this matter and has considered the best interests of the minor children, the CT Page 5903 question of irreparable harm to the plaintiff and the defendant, the desires of the children and the merits of the case, as well as the due administration of justice.
The application for a Stay of Execution is denied.
The minor child Jason shall be enrolled at Indian Mountain School in Connecticut for the Fall term commencing in September 1991, until such time as the issue of custody has been resolved or until further order of the court.
COPPETO, J.